IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


JIAN LI ZHU,                              : No. 468 WAL 2017
                                          :
                     Respondent           :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
               v.                         :
                                          :
                                          :
ZHAOJIN DAVID KE,                         :
                                          :
                     Petitioner           :


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of June, 2018, the Petition for Allowance of Appeal is

DENIED.